NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 15 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RAKIBUL HASSAN; et al.,                         No.    18-72925

                Petitioners,                    Agency Nos.       A089-874-718
                                                                  A089-874-719
 v.                                                               A089-874-720
                                                                  A089-874-721
MERRICK B. GARLAND, Attorney
General,
                                                MEMORANDUM*
                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 10, 2021**
                                 Pasadena, California

Before: GRABER, CALLAHAN, and FORREST, Circuit Judges.

      Rakibul Hassan sought asylum, withholding of removal, and protection

under the Convention Against Torture based on his fear that he will be tortured if




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
returned to Bangladesh.1 The Immigration Judge (IJ) found that Hassan was not

credible because he had previously entered the United States on a false passport

and was not forthright about his travel in and out of Bangladesh. The Board of

Immigration Appeals (BIA) found no clear error in the adverse credibility finding

and denied immigration relief. We deny the petition.

      The agency’s factual determinations are reviewed for substantial evidence.

Arrey v. Barr, 916 F.3d 1149, 1157 (9th Cir. 2019). We uphold “the agency’s

determination unless the evidence presented would compel a reasonable finder of

fact to reach a contrary result.” Flores-Vega v. Barr, 932 F.3d 878, 886 (9th Cir.

2019) (internal quotation marks and citations omitted).

      Hassan asserts that he had unequivocally demonstrated that he faces

particularized threats of torture if returned to Bangladesh. Hassan testified that he

was persecuted and attacked between 1996 and 2007 because of his membership in

the Bangladesh National Party. However, his credibility was undermined when,

after testifying that his January 2007 beating left him unable to eat, sleep, or rest

comfortably, and that a doctor recommended that he rest for three months, it was

revealed that he had made four trips to Thailand, Korea, and India between

February 12 and April 28, 2017. His credibility was further undermined when it


      1
            Hassan is the lead petitioner. The other petitioners are his wife and
two children who seek derivative immigration benefits.


                                           2
was revealed that he had not informed the agency that he had previously entered

the United States in 1993 and 1994 under a false identity and passport. There was

also evidence that Hassan used his false identity to acquire a California driver’s

license and identification when he entered the United States in 2008. The IJ was

not required to believe Hassan’s explanations for these inconsistencies. See Rizk v.

Holder, 629 F.3d 1083, 1088 (9th Cir. 2011) (holding that although “the IJ must

give the petitioner the opportunity to provide an explanation of an apparent

inconsistency,” the IJ need not accept that explanation). The agency’s adverse

credibility determination is supported by substantial evidence.

      The adverse credibility finding also undermines Hassan’s claims for

withholding of removal and CAT relief. See Pedro-Mateo v. INS, 224 F.3d 1147,

1150 (9th Cir. 2000) (“A failure to satisfy the lower standard of proof required to

establish eligibility for asylum therefore necessarily results in a failure to

demonstrate eligibility for withholding of deportation.”); Farah v. Ashcroft, 348

F.3d 1153, 1157 (9th Cir. 2003) (“Because we affirm the BIA’s determination that

Farah and his witnesses were not credible, we must similarly affirm the rejection of

Farah's claim under the Convention Against Torture.”). Nonetheless, Hassan

might still be entitled to relief if he demonstrated “a subjectively genuine and

objectively reasonable fear of future persecution.” See Li v. Holder, 559 F.3d

1096, 1102 (9th Cir. 2009). Hassan traveled freely to other countries between


                                           3
February 2007 and April 2008 and did not allege that he experienced any harm or

incidents either leaving or returning to Bangladesh. Finally, it has now been

thirteen years since Hassan lived in Bangladesh, and the evidence does not require

a finding that the government continues to be interested in him.

      The petition for review is DENIED.




                                         4